Citation Nr: 0424796	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  99-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Although correspondence dated in November 2003 satisfies the 
notice requirements of the aforementioned laws and 
regulations, additional action is required to assist the 
veteran in obtaining evidence in support of his claim.  In 
this regard, the veteran underwent a VA examination in 
December 1998.  The report noted that the claims file was not 
available for review.  VA regulations require that each 
disability be viewed in relation to its history both in the 
examination and in the evaluation of the disability.  38 
C.F.R. § 4.1 (2003).  Thus, the examining physician must have 
the veteran's medical records to review in conjunction with 
the examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Further, post-service medical 
records included diagnoses of panic disorder, rule out major 
depression, and rule out psychosis, not otherwise specified.  
In light of the complaints noted in service, an opinion 
regarding the etiology of the veteran's claimed nervous 
disorder should be obtained.  

In addition, the RO should attempt to obtain the veteran's 
entrance examination, which is not currently a part of his 
service medical records.  The RO is reminded that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Hence, without an enlistment examination report, the veteran 
must be presumed to have been clinically sound from a 
psychiatric standpoint at enlistment. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for a psychiatric disorder since 
service.  Specific reference should be 
made regarding obtaining records held by 
the Employee Assistance Program.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained and any such records obtained 
should be associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain a copy of the veteran's 
entrance examination report.  If the NPRC 
cannot supply a report, a negative 
response is required.

3.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 (2003); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate his claim, and 
precisely who is responsible for securing 
each necessary piece of evidence.  In 
addition, he must be told to submit all 
pertinent evidence in his possession that 
has not previously been submitted.

4.  After the development noted above has 
been accomplished, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder.  The claims file must be made 
available to the physician for review.  
All indicated tests and studies should be 
accomplished.  After examination of the 
veteran and review of pertinent records, 
the examiner should list all diagnosed 
mental disorders.  The examiner should 
then provide an opinion whether it is at 
least as likely as not that any current 
psychiatric disorder is related to 
service.  All findings should be reported 
in detail along with a complete rationale 
for any opinion expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



